Cook, J.,
concurring in part and dissenting in part. For the following reasons, though I join the majority’s syllabus and would also affirm the judgment of the court of appeals as modified, I would not modify the court of appeals’ judgment in the same manner as the majority and respectfully decline to join the majority’s opinion.
I
The majority states that “[although * * * R.C. Chapter 2950 does not differentiate between crimes against children and crimes against adults, recidivism among pedophile offenders is highest.” This factual assertion, supported by citation to a San Diego Law Review article, is unnecessary to the resolution of the legal issues presented in this case. It is exactly the type of factual assertion that an expert might be called upon to make at a classification hearing should a trial court, in its discretion, determine that the services of an expert are reasonably *168necessary to assist the court in resolving the recidivism issue. Having decided that trial courts must, when reasonably necessary, appoint experts for indigent offenders at state expense, this court need not and should not lend its imprimatur to particular factual assertions that such experts may or may not make. It is for similar reasons that I respectfully disagree with the majority’s assertion that “[o]ne sexually oriented offense is not a clear predictor of whether that person is likely to engage in the future in one or more sexually oriented offenses, particularly if the offender is not a pedophile. Thus, we recognize that one sexually oriented conviction, without more, may not predict future behavior.”
II
The majority concludes that “[bjecause this defendant had been convicted of only one sexually oriented offense, a psychiatric or psychological expert or other expert * * * was reasonably necessary to aid in determining whether the defendant is likely to engage in one or more sexually oriented offenses in the future.” Accordingly, the majority remands the cause, instructing the trial court on remand to grant Eppinger’s request for an expert. Though I agree that the trial court abused its discretion when it arbitrarily denied Eppinger’s request on the basis of a personal bias against such experts (comparing them to “gypsies”), I would remand the cause to the trial court with instructions to apply the standard announced in today’s syllabus. That is, the trial court should be given the opportunity to properly exercise its discretion by applying today’s standard in order to determine whether expert assistance is reasonably necessary in this case. The exercise of sound discretion may lead the trial court to decide that an expert is necessary. But that is the trial court’s decision to make in the first instance, not ours.
Ill
Finally, having decided to remand the case to appoint an expert and conduct a new hearing, the majority then adopts a “model” procedure for a classification hearing and concludes that “the scant ‘evidence’ presented at [Eppinger’s] sexual offender classification hearing fell short” of the clear and convincing evidentiary standard. But because we are remanding this cause for a new classification hearing, and because the majority requires the appointment of an expert at that new hearing, there is no need for this court to test the legal sufficiency of the evidence presented at the faulty hearing. Accordingly, though I agree in principle with many aspects of the “model hearing” described by the Cuyahoga County Court of Appeals in State v. Thompson (Apr. 1, 1999), Cuyahoga App. No. *16973492, unreported, 1998 WL 1032183, the second half of the majority’s opinion is essentially an advisory opinion. “It has become settled judicial responsibility for courts to refrain from giving opinions on abstract propositions and to avoid the imposition by judgment of premature declarations or advice upon potential controversies.” Fortner v. Thomas (1970), 22 Ohio St.2d 13, 14, 51 O.O.2d 35, 257 N.E.2d 371, 372.
For the foregoing reasons, I join today’s syllabus and would affirm the court of appeals’ judgment, but only insofar as it remanded the cause for a new classification hearing, at which time the trial court should be given an opportunity to exercise its discretion to determine whether the services of an expert are reasonably necessary to determine whether Eppinger is likely to engage in the future in one or more sexually oriented offenses.